DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Kan et al. (US 2015/0045986) discloses determining driver fatigue level from lane variability and geographic location in which the [0021] The optional lane position sensor 104 functions to monitor a current lane position, a lane position change, or any combination thereof, of the vehicle 102. In particular embodiments, lane position sensor 104 instead comprises at least a video camera equipped with image processing capabilities or a separate image processing system.  The video camera may be configured in particular embodiments to capture a current view of the roadway 114 in front of the vehicle 102, and the image processing capabilities are then used to determine a lane position based on input from the video camera.  Other suitable sensing or processing components may be used as are known in the art according to particular embodiments. [0051] In alternative embodiments, a step-307 determined fatigue level may be determined using two or more road segments for which lane variability data is selected over a course of trip (i.e. the driver traverses many road segments during the entire duration of the drive), and an overall fatigue level may be assessed by linearly or nonlinearly combining the assessed fatigue levels for up to all (without limitation) of the road segments traversed during the trip.  For one such embodiment, the trip fatigue level is a linear combination of the fatigue levels F.sub.i, where i is an index used to track the segments traversed during the trip, but the close prior art does not explicitly disclose 1. Method for assessing the level of attention of the driver of a moving vehicle in a traffic lane, comprising the following steps: 
The closest prior art, Van Beek et al. (US 2016/0379064) discloses in paragraph [0053], the processor 18 has detected left boundary 60A and right boundary 60B according to the methods described above.  It will be noted that the illustrated boundary box indicates the portion of the captured image 16 to which inverse perspective mapping is applied to produce a top-down image.  The two detected boundaries 60A, 60B may be sent to a lateral offset module 50 (see FIG. 2) executed by the processor 18.  As the camera 14 has a known position on the vehicle 18, the lateral offset module may be configured to determine that the camera 14 has a camera lateral position 62 relative to the road R. Thus, the lateral offset module 50 may be configured to estimate a lateral offset 51 of the camera 14 relative to its position on the road at a specific time instant during the tracking process, such as upon detection of the left boundary 60A and the right boundary 60B.  Furthermore, feature score vectors 42, 44 computed by the 



Hayakawa et al. (US 2015/0186733) discloses A three-dimensional object detection method comprising the steps of: performing viewpoint conversion to bird's-eye view images of images obtained by a vehicle-mounted image capturing device of an area including a detection area set on each of a right side and a left side rearward of the vehicle;  aligning, in a bird's-eye view, positions of the bird's-eye view images obtained at different points in time, generating differential waveform information in a difference image of the bird's-eye view images that were aligned by forming a frequency distribution upon counting a number of pixels indicating a predetermined difference in the difference image along a direction in which the three-dimensional object collapses when viewpoint conversion of the bird's-eye view images is performed;  detecting a three-dimensional object present in a detection area set on each of the right side and the left side rearward of the vehicle based on the differential waveform information, but the closest prior art does not explicitly disclose method for assessing the level of attention of the driver of a moving vehicle in a traffic lane, comprising the following steps: continuously capturing images (10) of the ground, at the front and/or rear of the vehicle (100), by means of at least one adapted camera, said images (10) corresponding to a surface on the ground having a width at least equal to a width of a traffic lane and a depth, reconstructing an aerial view (11, 12) of a road segment at successive current instants t by integration over time of the captured images (10) between an instant t1=t-dt1 and the current instant t, dt1 being positive, estimating the lateral position of the vehicle (100) in the reconstructed aerial view (11, 12) at said successive current instants t, and storing said estimated positions of the vehicle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/2/2021